DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-18, in the reply filed on 07 July 2022 is acknowledged.
Claims 19 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07 July 2022.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Sequence Rules Compliance
Acknowledgement is made of applicant having filed a Sequence Listing that comprises but 3 sequences.  A review of the disclosure finds additional sequences being disclosed within the drawings, none of which are accompanied with the requisite SEQ ID NO.  See, for example, Figures 17, 22A, 22B, 29, and 30.  It is also noted that the specification comprises representation of nucleotide sequences that are not accompanied with the requisite SEQ ID NO.  See, for example, page 33, paragraph [0197].

Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because:
The lettering is not of proper size, uniform density, and well-defined in Figure(s) 1, 6B-6D, 7, 8A, 8B, 24, 25, 27, and 28.  See 37 CFR 1.84(p)(1) – (5) and 37 CFR 1.84(l).  (“Numbers, letters, and reference characters must measure at least .32 cm (1/8 inch) in height.”)
In Figure(s) 2, 3, 10, 13-15, 18A, 18B, 23, 24, 26, 27, 29, and 30 the reference characters, sheet numbers, and view numbers are not all oriented in the same direction so as to avoid having to rotate the sheet.  See 37 CFR 1.84(p)(1).

Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.

INFORMATION ON HOW TO EFFECT DRAWING CHANGES


Replacement Drawing Sheets

Drawing changes must be made by presenting replacement sheets which incorporate the desired changes and which comply with 37 CFR 1.84.  An explanation of the changes made must be presented either in the drawing amendments section, or remarks, section of the amendment paper.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  A replacement sheet must include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of the amended drawing(s) must not be labeled as “amended.”  If the changes to the drawing figure(s) are not accepted by the examiner, applicant will be notified of any required corrective action in the next Office action.  No further drawing submission will be required, unless applicant is notified.

Identifying indicia, if provided, should include the title of the invention, inventor’s name, and application number, or docket number (if any) if an application number has not been assigned to the application. If this information is provided, it must be placed on the front of each sheet and within the top margin. 

Annotated Drawing Sheets

A marked-up copy of any amended drawing figure, including annotations indicating the changes made, are required by the examiner.  The annotated drawing sheet(s) must be clearly labeled as “Annotated Sheet” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.

Timing of Corrections

Applicant is required to submit acceptable corrected drawings within the time period set in the Office action. See 37 CFR 1.85(a). Failure to take corrective action within the set period will result in ABANDONMENT of the application. 

If corrected drawings are required in a Notice of Allowability (PTOL-37), the new drawings MUST be filed within the THREE MONTH shortened statutory period set for reply in the “Notice of Allowability.” Extensions of time may NOT be obtained under the provisions of 37 CFR 1.136 for filing the corrected drawings after the mailing of a Notice of Allowability. 

Claim Interpretation
Attention is directed to MPEP 904.01 [R-08.2012].
The breadth of the claims in the application should always be carefully noted; that is, the examiner should be fully aware of what the claims do not call for, as well as what they do require. During patent examination, the claims are given the broadest reasonable interpretation consistent with the specification. See In re Morris, 127 F.3d 1048, 44 USPQ2d 1023 (Fed. Cir. 1997). See MPEP § 2111 - § 2116.01 for case law pertinent to claim analysis.


It is noted with particularity that narrowing limitations found in the specification cannot be inferred in the claims where the elements not set forth in the claims are linchpin of patentability.  In re Philips Industries v. State Stove & Mfg. Co, Inc., 186 USPQ 458 (CA6 1975).  While the claims are to be interpreted in light of the specification, it does not follow that limitations from the specification may be read into the claims.  On the contrary, claims must be interpreted as broadly as their terms reasonably allow.  See Ex parte Oetiker, 23 USPQ2d 1641 (BPAI, 1992).  In added support of this position, attention is directed to MPEP 2111 [R-11.2013], where, citing In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-51 (CCPA 1969),   is stated:
The court explained that “reading a claim in light of the specification, to thereby interpret limitations explicitly recited in the claim, is a quite different thing from ‘reading limitations of the specification into a claim,’ to thereby narrow the scope of the claim by implicitly adding disclosed limitations which have no express basis in the claim.” The court found that applicant was advocating the latter, i.e., the impermissible importation of subject matter from the specification into the claim.

Additionally, attention is directed to MPEP 2111.01 [R-10.2019], wherein is stated:
II.   IT IS IMPROPER TO IMPORT CLAIM LIMITATIONS FROM THE SPECIFICATION

“Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment.” Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). 

Attention is also directed to MPEP 2111.02 II.  As stated herein:
II.    PREAMBLE STATEMENTS RECITING PURPOSE OR INTENDED USE
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The claim preamble must be read in the context of the entire claim. The determination of whether preamble recitations are structural limitations or mere statements of purpose or use "can be resolved only on review of the entirety of the [record] to gain an understanding of what the inventors actually invented and intended to encompass by the claim." Corning Glass Works, 868 F.2d at 1257, 9 USPQ2d at 1966. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) ("where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation")…  (Emphasis added)


Attention is directed to MPEP 2111.  As stated therein:
During patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification." The Federal Circuit’s en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005) expressly recognized that the USPTO employs the "broadest reasonable interpretation" standard:


The Patent and Trademark Office ("PTO") determines the scope of claims in patent applications not solely on the basis of the claim language, but upon giving claims their broadest reasonable construction "in light of the specification as it would be interpreted by one of ordinary skill in the art." In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364[, 70 USPQ2d 1827, 1830] (Fed. Cir. 2004). Indeed, the rules of the PTO require that application claims must "conform to the invention as set forth in the remainder of the specification and the terms and phrases used in the claims must find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description." 37 CFR 1.75(d)(1). (Emphasis added).


	
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 is the sole independent claim under consideration.  For convenience, claim 1 is reproduced below.

    PNG
    media_image2.png
    326
    626
    media_image2.png
    Greyscale


As is evidenced above, claim 1 is to “quality evaluation method performed during a genetic test for testing a gene in a sample collected from a subject, for a plurality of types of gene mutations that include a first type gene mutation and a second type gene mutation different from the first type gene mutation”.  The method comprises some 3 steps, the last of which comprises “outputting an index for evaluation of a quality of the genetic test, based on the sequence information”.  (Emphasis added)  As is clear from the preamble, the method is to be performed “during a genetic test”.  However, as seen in the last step, one only achieves “outputting an index for evaluation of a quality of the genetic test, based on the sequence information”.  In short, the recited method steps occur prior to performing the requisite “quality evaluation method [that is to be] performed during a genetic test”.  Given such, claim 1 is deemed to be incomplete as it recites no steps that are to be performed “during a genetic test”, much less culminates with a determination of the quality of the method. 
Claim 1 is indefinite with what constitutes the metes and bounds of “an index”.
Claim 1 is indefinite with respect to what constitutes the metes and bounds of “gene”.  For example, it is unclear if the “gene” is limited to only coding sequences (exons) or whether it encompasses regulatory sequences.  It is also unclear if the term “gene” encompasses non-coding sequences normally found between exons (introns).
Claims 2-18, which depend from claim 1, fail to overcome this issue and are similarly rejected.
Claim 4 is indefinite with respect to how the “quality of the genetic test is evaluated based on the index”.
Claim 7 is indefinite with respect to how an “index satisfies a predetermined criterion”, and just what constitutes the metes and bounds of said “predetermined criterion”.
Claim 11 is indefinite with respect to what constitutes “close” as used in the clause “close to each other”.
Claim 13 is indefinite with respect to what constitutes the metes and bounds of “depth” as used in the clause “a depth of sequence information”.
Claim 14 is indefinite with respect to what constitutes the metes and bounds of “variation in depth”.
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1, 2, 6, and 16 are deemed to be representative, and, for convenience, are reproduced below.

    PNG
    media_image3.png
    331
    627
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    162
    622
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    58
    622
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    81
    630
    media_image6.png
    Greyscale


Applicant, at page 2, paragraph [0008], provides the following definition for “subject”:
[0008] A "subject" represents a human subject or a subject, which is not
human, such as a mammal, an invertebrate, a vertebrate, a fungus, a yeast, a
bacterium, a virus, or a plant.

As is evidenced above, the claimed method is deemed to encompass any and all gene sequences, including, but not limited to any “substitution, deletion, or insertion of nucleotide, polymorphism, gene copy number abnormalities, or gene fusion” (claim 2) found in any and all manner of invertebrates, vertebrates, fungi, yeast, bacteria, viruses and plants.
A review of the disclosure finds a Sequence Listing that comprises but 3 sequences, two of which are identified as being an “Artificial Sequence (SEQ ID NO. 1 and 3), and but one sequence, SEQ ID NO. 2, being a DNA sequence from Homo sapiens. A review of the disclosure fails to find where applicant has provided the nucleotide sequences and gene copy numbers that correlate with any and al manner of “substitution, deletion, or insertion of nucleotide, polymorphism, gene copy number abnormalities, or gene fusion” (claim 2) found in any and all manner of invertebrates, vertebrates, fungi, yeast, bacteria, viruses and plants.
A review of the disclosure fails to find where applicant has incorporated by reference such essential material.1

In addition to the above-identified issues, it is also noted that the claimed method is to be performed via an automated system.  A review of the disclosure identifies FIG. 4 as providing a general flow diagram as to how the method is to be performed.

    PNG
    media_image7.png
    497
    353
    media_image7.png
    Greyscale

While the disclosure does set forth a general flow diagram for the claimed method, the disclosure has not been found to set forth in any flow diagram, much less in any computer language, how the different procedures, e.g., pretreatment, sequencing, analysis of gene sequence, evaluation of the quality of panel test, and the generation of a report, are to be performed. 

It appears that applicant is attempting to satisfy the written description requirement of 35 USC 112, first paragraph, through obviousness.  Obviousness, however, cannot be relied upon for satisfaction of the written description requirement.  In support of this position, attention is directed to the decision in University of California v. Eli Lilly and Co. (Fed. Cir. 1997) 43 USPQ2d 1398 at 1405, citing Lockwood v. American Airlines Inc. (Fed. Cir. 1997) 41 USPQ2d at 1966:
Recently, we held that a description which renders obvious a claimed invention is not sufficient to satisfy the written description requirement of that invention.

Attention is also directed to the decision in Apple Inc. v. Motorola, Inc. 110 USPQ2d 1695, 1703 (Fed. Cir. 2014), which teaches:
Indeed, the typical physical structure that implements software, a computer, cannot be relied upon to provide sufficiently definite structure for a software claim lacking “means.” Rather, to one of skill in the art, the “structure” of computer software is understood through, for example, an outline of an algorithm, a flowchart, or a specific set of instructions or rules. See, e.g., Typhoon Touch, 659 F.3d at 1385 (“[T]he patent need only disclose sufficient structure for a person of skill in the field to provide an operative software program for the specified function.”); Finisar Corp. v. DirecTV Grp., Inc., 523 F.3d 1323, 1340 [86 USPQ2d 1609] (Fed. Cir. 2008).

In view of the above analysis and in the absence of convincing evidence to the contrary, claims 1-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Standard for Obviousness.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Attention is directed to In re Jung, 98 USPQ2d 1174, 1178 (Fed. Cir. 2011) wherein is stated:
There has never been a requirement for an examiner to make an on-the-record claim construction of every term in every rejected claim and to explain every possible difference between the prior art and the claimed invention in order to make out a prima facie rejection. This court declines to create such a burdensome and unnecessary requirement. “[Section 132] does not mandate that in order to establish prima facie anticipation, the PTO must explicitly preempt every possible response to a section 102 rejection. Section 132 merely ensures that an applicant at least be informed of the broad statutory basis for the rejection of his claims, so that he may determine what the issues are on which he can or should produce evidence.” Chester, 906 F.2d at 1578 (internal citation omitted). As discussed above, all that is required of the office to meet its prima facie burden of production is to set forth the statutory basis of the rejection and the  reference or references relied upon in a sufficiently articulate and informative manner as to meet the notice requirement of § 132. As the statute itself instructs, the examiner must “notify the applicant,” “stating the reasons for such rejection,” “together with such information and references as may be useful in judging the propriety of continuing prosecution of his application.” 35 U.S.C. § 132. 


Attention is directed to the decision in KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007):
When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill in the art has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. 

It is further noted that prior art is not limited to the four corners of the documentary prior art being applied.  Prior art includes both the specialized understanding of one of ordinary skill in the art, and the common understanding of the layman.  It includes “background knowledge possessed by a person having ordinary skill in the art. . . [A] court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.”  KSR at 1396.
Suggestion, teaching or motivation does not have to be explicit and “may be found in any number of sources, including common knowledge, the prior art as a whole or the nature of the problem itself’” Pfizer, Inc. v. Apotex, Inc. 480 F.3d 1348, 82 USPQ2d 1321 (Fed. Cir. 2007) citing Dystar Textilfarben GMBH v. C. H. Patrick Co., 464 F.3d 1356 (Fed. Cir. 2006).

Admissions as Prior Art.
Attention is directed to MPEP 706.02 [R-07.2015]:
III.   RELIANCE ON ADMITTED PRIOR ART IN SUPPORT OF REJECTION
A statement by an applicant in the specification or made during prosecution identifying the work of another as “prior art” is an admission which can be relied upon for both anticipation and obviousness determinations, regardless of whether the admitted prior art would otherwise qualify as prior art under the statutory categories of 35 U.S.C. 102. Riverwood Int’l Corp. v. R.A. Jones & Co., 324 F.3d 1346, 1354, 66 USPQ2d 1331, 1337 (Fed. Cir. 2003); Constant v. Advanced Micro-Devices Inc., 848 F.2d 1560, 1570, 7 USPQ2d 1057, 1063 (Fed. Cir. 1988). See MPEP § 2129 for discussion on admissions as prior art. Where the admitted prior art anticipates the claim but does not qualify as prior art under any of the paragraphs of 35 U.S.C. 102, the claim may be rejected as being anticipated by the admitted prior art without citing to 35 U.S.C. 102. 


Attention is directed to MPEP 2129 [R-08.2012], Admissions as Prior Art, which states in part:
I. ADMISSIONS BY APPLICANT CONSTITUTE PRIOR ART
A statement by an applicant in the specification or made during prosecution identifying the work of another as “prior art” is an admission **>which can be relied upon for both anticipation and obviousness determinations, regardless of whether the admitted prior art would otherwise qualify as prior art under the statutory categories of 35 U.S.C. 102. Riverwood Int’l Corp. v. R.A. Jones & Co., 324 F.3d 1346, 1354, 66 USPQ2d 1331, 1337 (Fed. Cir. 2003); Constant v. Advanced Micro-Devices Inc., 848 F.2d 1560, 1570, 7 USPQ2d 1057, 1063 (Fed. Cir. 1988).

Attention is also directed to Ex parte Shirley, (BPAI, 2009) Appeal No. 2009002352, which, at pages 21 and 26, states:
The Specification’s omission of the term “prior art” and inclusion of the prior-art disclaimer may initially appear to indicate that Appellants do not consider the single-step soft bake process to constitute prior art. To place these latter, contraindicative factors into the proper context though, we note that patent-application drafters regularly endeavor to avoid the indiscriminate or imprudent use of the descriptive label, “prior art.” See Riverwood Intern. Corp. v. R.A. Jones & Co., Inc., 324 F.3d 1346, 1354 (Fed. Cir. 2003) (citing In re Fout, 675 F.2d 297, 300 (CCPA 1982)) for the proposition that “section 102 is not the only source of … prior art. Valid prior art may be created by the admissions of the parties”); In re Nomiya, 509 F.2d 566, 571 (CCPA 1975) (holding that an Applicant’s labeling of certain figures as “prior art,” ipsissimis verbis, constituted an admission that the pictured subject matter was prior art relative to Applicant’s invention); MPEP § 21294 (instructing that “the examiner must determine whether the subject matter identified as ‘prior art’ is applicant’s own work, or the work of another. In the absence of another credible explanation, examiners should treat such subject matter as the work of another”).

***

The Specification’s omission of the term “prior art” and inclusion of the boilerplate prior-art disclaimer do not change our conclusion. In view of the record as a whole, these factors are ineffective in shielding Appellants from having their prior-art admissions treated as such.

Holding and Rationale 
Claim(s) 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over WO 01/92558 A2 (Collins et al.) in view of applicant’s admissions.

Collins et al., at page 15, first full paragraph, teach:
It will be appreciated that any of the individual steps required for the practice of ESP, e.g., DNA isolation, the preparation of large-insert vectors such as BACs, the cloning of DNA fragments into the vectors, the maintenance and propagation of the library, the isolation of vector DNA, the sequencing of insert termini, and the analysis of the terminal sequences in comparison with a reference genome, can be practiced using any of a large number of standard methods. Further, many of the steps {e.g., library preparation, end-sequencing, etc.) can be performed by any of a large number of commercial suppliers. Preferably, the steps are performed using automated systems, e.g., for DNA preparation, end sequencing, and analysis of the sequence, allowing the rapid and efficient practice of the methods. Information regarding methodology for making, obtaining, and using BAC, PAC, and other vectors, for performing high-throughput DNA sequencing, for sequence analysis, etc. is available from any of a large number of sources, for example the Internet sites of any genome center, e.g., the Genome Analysis core facility at the UCSF Comprehensive Cancer Center, The Human Genome Program at the U.S. Department of Energy and at the National Institutes of Health, the S anger Center, the Human Genome Organization, Baylor College of Medicine Human Genome Center, Columbia University Genome Center, the National Center for Genome Resources, Stanford Human Genome Center , the University of Oklahoma's Advanced Center for Genome Technology, the University of Washington Department of Molecular Biotechnology, Washington University Genome Sequencing Center, Roswell Park Cancer Institute, the Whitehead Institute Center for Genome Research (at MIT), the institute for Genomic Research, CalTech's Genome Research Laboratory, the Clemson University Genomics Institute, and others, and is also available from any of a large number of commercial suppliers, for example, Genome Therapeutics Corporation, Research Genetics, Incyte Genomics, Genset, Celera Genomics, SeqWright, Southwest Scientific Resources, Gene Alliance, and others.  (Emphasis added)

Collins et al., at page 16, first full paragraph, teach:
In numerous embodiments, the test genome and the reference genome will be from the same species, and the test genome will represent, e.g., an individual, a cell type, or a strain differing in one or more respects from the reference genome. In one preferred embodiment, the test genome is a genome from an individual with a disease or condition associated with genomic rearrangements.  In a particularly preferred embodiment, the disease or condition is cancer, and the present methods are used to detect the genetic differences between a cancer cell and a reference genome representing a normal, cancer-free cell. In other embodiments, the test genome represents a strain or variant that is from the same species as the reference genome, e.g., the genomes of different plant varieties, or different animal varieties such as different dog types, are compared in order to identify genomic changes associated with one or more traits that differ between the varieties. In addition, the genome of a pathogenic organism can be compared with a reference genome that represents a non-pathogenic relative, in order to identify genetic alterations underlying the pathogenicity in the strain. In other embodiments, the genomes of related species can be compared, e.g., to identify genetic changes associated with speciation, or to identify the genetic changes underlying specific phenotypic differences between the species.  (Emphasis added)

The aspect of using both test genome and a “reference genome” is deemed to fairly suggest the use of both positive and negative control (applicant’s “quality control sample[s]”).  The fact that the results of the sequencing of the test sample is being compared to a reference sequence speaks directly to one evaluating the sequencing results so to determine whether the assay was performed correctly, and is then of a certain quality.

Collins et al., at page 24, first full paragraph, teach:
Preferably, the DNA will be sequenced using automated DNA sequencing (see, e.g., Smith et al (1986) Nature 321 :674-679). Automated sequencing is not only advantageous in terms of rapidity, efficiency, and accuracy, compared to traditional methods, but it also allows the direct generation of electronically recorded sequence data, thereby facilitating subsequent analysis, e.g., a computer-based comparison with a reference genome.  (Emphasis added)

The aspect of the “automated DNA sequencing” system being able to perform “a computer-based comparison with a reference genome” is deemed to fairly suggest applicant’s “sequencer”, its ability to acquire and compare sequences, and to communicate the results to the end user.

Applicant, at page 24 of the disclosure, asserts:
[0149] The quality of gene panel test is evaluated by using the prepared sample
for sequence analysis by a next-generation sequencer (for example, NextSeq500
manufactured by Illumina, Inc.).  (Emphasis added)
As is evidenced above, means for evaluating the quality of a gene panel test can be performed using a known, commercially-available sequencer.
Applicant, at page 34, paragraph [0203], asserts that known mutations are available in various databases.  As stated therein:
The known mutations are mutations registered in an external database (for example, COSMIC, ClinVar, or the like), and, as shown in FIG. 20, the chromosome positions, the gene names, and the mutations are specified.

In view of the above showing, it would have been obvious to one of ordinary skill in the art to use known, commercially available automated sequencing devices to not only prepare a sample (applicant’s “pretreatment”) and perform sequencing analysis, but to also do so with reference genes/sequences, and communicate the results to the end user.  In view of the intense interest in one being able to accurately and reproducibly sequence nucleic acids from a variety of sources, said ordinary artisan would have been amply motivated and would have had a most reasonable expectation of success.

In view of the above analysis and in the absence of convincing evidence to the contrary, claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over WO 01/92558 A2 (Collins et al.) in view of applicant’s admissions.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bradley L. Sisson whose telephone number is (571)272-0751. The examiner can normally be reached Monday to Thursday, from 6:30 AM to 5 PM..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Bradley L. Sisson/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Attention is directed to 37 CFR 1.57(d), which sates in part:
        (d) "Essential material" may be incorporated by reference, but only by way of an incorporation by reference to a U.S. patent or U.S. patent application publication, which patent or patent application publication does not itself incorporate such essential material by reference. "Essential material" is material that is necessary to: 
        (1) Provide a written description of the claimed invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and set forth the best mode contemplated by the inventor of carrying out the invention as required by 35 U.S.C. 112(a); 
        (2) Describe the claimed invention in terms that particularly point out and distinctly claim the invention as required by 35 U.S.C. 112(b); or 
        (3) Describe the structure, material, or acts that correspond to a claimed means or step for performing a specified function as required by 35 U.S.C. 112(f). (Emphasis added)